t c memo united_states tax_court estate of gladys j cook deceased verna lee steele executrix petitioner v commissioner of internal revenue respondent docket no filed date john w porter walker arenson and s stacy krastland for petitioner lillian d brigman and richard t cummings for respondent memorandum opinion gerber judge respondent determined a deficiency of dollar_figure and a penalty under sec_6662' of dollar_figure in the unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure - - federal estate_tax of the estate of gladys j cook deceased the estate verna lee steele executrix the facts in this case have been fully stipulated under rule and only one issue is left for our consideration after concessions the issue concerns the value at decedent’s date of death of her interest in a limited_partnership in particular we must decide whether a limited partnership’s right to receive annual installment payments of lottery winnings must be valued in accord with the private_annuity tables in sec_20_2031-7 estate_tax regs annuity tables the lottery payments at the time of her death gladys j cook decedent resided in johnson county texas where her will was probated decedent regularly purchased lottery tickets to participate in the texas lottery the lottery decedent and her former sister-in-law myrtle newby newby had a longstanding informal agreement under which they jointly purchased lottery tickets and shared the winnings on date decedent purchased a winning lottery ticket the face value of which was dollar_figure million payable in annual installments lottery payments thereafter pursuant to the informal sharing arrangement the state of texas was obligated to make lottery payments to decedent and newby the initial lottery payment of dollar_figure was made on date and subsequent installments of dollar_figure were payable on july of each of the next years texas law provided that lottery prizes payable in installments could not be transferred without a court order or converted to a lump sum at any time no market existed in texas for lottery prizes payable in installments no risk of default or delay encumbered the lottery payments which were funded through the purchase of investments in u s government bonds the partnership on date decedent and newby converted their informal sharing arrangement to a formal limited_partnership mg partners ltd the partnership the lottery ticket was assigned to the partnership by decedent and newby and each received a 2-percent general_partnership interest and a percent limited_partnership_interest decedent died unexpectedly on date the valuation_date her interests in the partnership were still intact the partnership’s assets on the valuation_date were the right to receive future lottery payments and the current holding of dollar_figure in cash the estate_tax_return and the notice_of_deficiency the estate’s federal estate_tax_return was filed with the internal_revenue_service at austin texas on date the estate reported a tax_liability of dollar_figure decedent’s q4e- interests in the partnership were included in the gross_estate at a value of dollar_figure the amount opined by the estate’s valuation expert peter phalon phalon phalon valued the lottery payments at dollar_figure respondent determined that the partnership’s right to receive the lottery payments had a date of death value of dollar_figure respondent arrived at this value using the annuity table respondent then valued decedent’s limited_partnership_interest at dollar_figure allowing discounts for the lack of a ready market restrictions contained in the partnership_agreement on transfers and admissions of new partners and the inability of a 50-percent partner to control the partnership in response to respondent’s determination the estate employed a second expert william h frazier frazier to prepare a valuation report on the lottery payments and the partnership frazier valued the lottery payments at dollar_figure and decedent’s interests in the partnership at dollar_figure respondent employed his own valuation expert francis x burns burns to value the lottery payments and the partnership the parties stipulated dollar_figure but the correct amount appears to be dollar_figure this discrepancy does not however affect our decision - - burns valued the lottery payments at dollar_figure and decedent’s interests in the partnership at dollar_figure the experts used various methods excluding the annuity tables to establish the value of the lottery payments to the partnership the parties have stipulated that if the final judicial determination reguires application of the annuity tables then the value of the estate’s interests in the partnership will be dollar_figure if the final judicial determination is that the application of the annuity tables is not required then the value of the estate’s interests in the partnership will be dollar_figure discussion sec_2001 imposes a tax on the taxable_estate of every decedent who is a citizen or resident_of_the_united_states see sec_2001 94_tc_829 the term taxable_estate is defined in sec_2051 as the value of the gross_estate less applicable deductions sec_2051 estate of kyle v commissioner supra pincite under sec_2031 the gross_estate includes the value at the time of death of all property real or personal tangible or intangible to the extent provided in sec_2033 through 110_tc_297 sec_20_2031-1 estate_tax regs respondent’s expert valued the lottery payments without the use of the valuation tables in the event that departure from the valuation tables is warranted - - the regulations promulgated under sec_2031 generally provide the methods by which property described in sec_2033 through is to be valued sec_20_2031-1 through estate_tax regs the valuation of any property not specifically described in sec_20_2031-2 through estate_tax regs 1s made in accordance with the general principles set forth in sec_20_2031-1 estate_tax regs see sec_20_2031-9 estate_tax regs where the property is subject_to valuation using general principles the value of property includable in the gross_estate is its fair_market_value sec_20_2031-1 estate_tax regs a property’s fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts id sec_2033 provides that the value of a decedent’s gross_estate includes the value of all property to the extent of the decedent’s interest at the time of his death sec_2033 112_tc_26 decedent owned a 50-percent interest in the partnership at the time of her death the value of which must be included in her gross_estate sec_2033 on the valuation_date the partnership’s assets included the right to receive annual lottery payments and cash to establish the value of decedent’s interests in the - partnership the partnership’s right to receive the lottery payments must be assigned a value sec_20_2031-3 estate_tax regs the sole issue for our consideration is whether the partnership’s right to a fixed stream of lottery payments should be valued using the annuity tables in sec_20_2031-7 estate_tax regs as an initial matter the estate argues that the partnership’s right to receive lottery payments is not an annuity respondent argues that the partnership’s right to receive lottery payments is an annuity which must be valued using the annuity tables at the time the petition was filed in this case that question had not been addressed by this court however the question of whether lottery payments should be treated as an annuity was recently answered in 116_tc_142 a case involving substantially_similar circumstances to those before us in estate of gribauskas the decedent and his former spouse won a connecticut lotto prize within a year after winning the lottery they divorced and soon after the decedent died owning the right to receive half of annual unassignable nontransferable payments that could not be distributed in one lump sum the estate elected an alternate_valuation_date of date in estate of gribauskas it was argued that the stream of lottery payments was not an annuity we held that a decedent’s right to receive lottery payments was a private_annuity includable in the gross_estate under sec_2033 but which should be valued pursuant to sec_7520 even though the payments were unmarketable illiquid and nontransferable id generally the present_value of an annuity is determined by multiplying the stream of future annuity payments by a factor the factor incorporates an interest rate component anda mortality or term of payments component sec_7520 provides that the value of any annuity any interest for life or a term of years or any remainder or reversionary_interest shall be determined under the tables prescribed by the secretary and using a rounded interest rate equal to percent of the applicable federal midterm rate for the month in which the valuation_date falls sec_7520 and sec_20_7520-1 estate_tax regs the mortality component is the life expectancy of the annuitant if the annuity is measured by a life if the annuity is payable for a fixed term of years the fixed term is the mortality component the term annuity is not defined in sec_7520 however an annuity is commonly defined as a right to receive fixed periodic_payments either for life or for a term of years estate of shapiro v commissioner tcmemo_1993_ except as provided in sec_20_7520-3 estate_tax --- - regs relating to exceptions to the use of prescribed tables under certain circumstances annuities are valued under the tables set forth in the regulations sec_7520 the factors for a wide range of interest rates and mortality assumptions are published in tables found in sec_20_2031-7 estate_tax regs the estate argues that even if the stream of payments is an annuity use of the annuity tables to value the payments creates an unreasonable and unrealistic result because the valuation formula in sec_7520 does not take into account the lack of marketability of the lottery payments respondent argues for use of the annuity tables regardless of whether the right to the payments was marketable in the hands of the partnership respondent contends that decedent’s interests in the partnership not the partnership’s right to receive the lottery payments is the property in which the lack of marketability should be discounted we agree with respondent it is well established that the tables should be used where annuities are being valued ‘unless it is shown that the result is so unrealistic and unreasonable that either some modification in the prescribed method should be made or complete departure from the method should be taken and a more reasonable sec_20_7520-3 estate_tax regs provides a list of exceptions effective date none of which are present here and sec_20_7520-3 estate_tax regs enumerates additional exceptions effective after date -- - and realistic means of determining value is available ’ 66_tc_484 quoting 38_tc_790 estate of gribauskas v commissioner supra pincite the burden of showing that the result is unreasonable rests with the party seeking to deviate from the tables 672_f2d_758 9th cir in support of departure the estate cites estate of shackleford v united_states aftr 2d ustc par big_number b d cal departure was permitted where right to receive lottery payments was illiquid when first presented with the opportunity in estate of gribauskas we refused as we do here to follow the anomalous holding in estate of shackleford in estate of gribauskas v commissioner supra pincite we opined we cannot agree with the district_court for several reasons first case law offers no support for considering marketability in valuing annuities second the enactment of a statutory mandate in sec_7520 reflects a strong policy in favor of standardized actuarial valuation of these interests which would be largely vitiated by the estate’s advocated approach a necessity to probe in each instance the nuances of a payee’s contractual rights when those rights neither alter or jeopardize the essential entitlement to a stream of fixed payments would unjustifiably weaken the law third as a practical matter we observe that an annuity the value of which consists solely ina promised stream of fixed payments is distinct in nature from those interests to which a marketability discount is typically applied the value of an annuity exists solely in the anticipated payments and inability to prematurely liquidate those installments does not lessen the value of an enforceable right to dollar_figurex annually for x number of years as we concluded in estate of gribauskas v commissioner t c pincite when the asset to be valued is one for which the tables are generally employed mere illiguidity and or lack of marketability of the asset does not lead to or create an unreasonable result requiring an alternative valuation method in estate of gribauskas we found that a fixed stream of lottery payments subject_to minimal risk of default was a private_annuity tabular valuation did not lead to an unrealistic and unreasonable result merely because the annuity lacking a corpus from which to draw upon was unmarketable the estate now asserts arguments similar to those of the taxpayer in estate of gribauskas however the estate has not shown any significant fact that would distinguish estate of gribauskas moreover in estate of gribauskas after a review of the cases where departure was permitted we opined that those cases permitting departure have almost invariably with the exception of estate of shackleford v united_states supra required a factual showing that renders unrealistic and unreasonable the return or mortality assumptions underlying the tables id pincite and the cases cited thereat here the annual payments were backed by investments in u s government bonds virtually eliminating the risk of default as for the assumptions regarding mortality both parties agree that the payments were set to end on a date certain therefore use of the tables in this case could hardly create an unreasonable or unrealistic result in this case three experts used varying valuation methods based on a willing-buyer willing-seller approach all of them employed a discount for the inherent lack of marketability of the lottery payments none of them used the valuation tables prescribed by the regulations ’ and none of the valuations were alike the estate suggests that the mere fact that there were differences among the amounts of the valuations warrants a departure from the tables however the three valuations with various methodologies in this case make a compelling argument justifying the use of valuation tables in the words of the court_of_appeals for the ninth circuit actuarial_tables provide a needed degree of certainty and administrative convenience in ascertaining property values and prove accurate respondent offered this expert valuation only in the alternative---in the event the court were to reject respondent’s primary argument that the valuation tables control see supra note if the valuation tables are used the net value of the lottery payments was dollar_figure the estate’s two experts valued the lottery payments at dollar_figure and dollar_figure and respondent’s expert found a value of dollar_figure when applied in large numbers of cases although discrepancies inevitably arise in individual cases bank of cal v united_states supra pincite moreover the experts did not provide an opinion as to the application of the tables with regard to annuities but merely valued the partnership as though the lottery payments’ lack of marketability or other circumstances warranted a departure from the tables as noted above we have already addressed the issue of whether the lack of marketability inherent in the lottery payments would warrant departure the facts here are substantially_similar to those in 116_tc_142 the only significant factual difference is that here a partnership rather than an individual owned the right to receive the lottery payments here decedent won the lottery and shared the prize with newby the lottery payments could not be assigned or transferred without a court order they could not be distributed in one lump sum and they were funded through investments in u s government bonds additionally the valuation dates are similar with regard to the applicable statutes regulations and caselaw in the context of resolving the narrow dispute as framed by the parties concerning the value of the partnership’s right to the lottery payments there is no difference between a right to receive lottery payments that is owned by a partnership in which decedent owned an interest and an identical right to receive lottery payments that was owned directly by decedent in both instances the asset must be given a value in order to determine the tax consequences to the estate sec_20_2031-3 estate_tax regs the rate of return and the risk of return are the same and the term of years during which the payments are made ends on a date certain to depart from tabular valuation in this case simply because the annuity was owned by a partnership would be contrary to our decision in estate of gribauskas v commissioner supra as the facts here are otherwise indistinguishable for the foregoing reasons we hold that the fair_market_value of the partnership’s right to receive future lottery payments should be determined in accord with the actuarial_tables in sec_20_2031-7 estate_tax regs we have considered all other arguments advanced by the parties and to the extent that we have not addressed these arguments we consider them irrelevant moot or without merit to reflect the foregoing and concessions of the parties decision will be entered under rule
